Citation Nr: 0516131	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-02 068	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for eye disorder.

2.  Entitlement to service connection for right shoulder 
disorder.

3.  Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service in the United 
States Army from August 1950 to August 1953, and from May 
1954 to May 1956.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal of a July 2002 rating 
decision issued by a Special Processing Unit of the 
Department of Veterans Affairs (VA) located in Cleveland, 
Ohio.  The Board remanded the case to the Regional Office 
(RO) in Lincoln, Nebraska in December 2003; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  Current eye disorders are not related to the appellant's 
active military service.

2.  The appellant was treated on a few occasions during his 
first period of service for left shoulder pain; the pain was 
acute and transitory.

3.  The appellant is currently diagnosed with bilateral 
glenohumeral arthritis and tendon tears of the right 
supraspinatus and infraspinatus tendons.

4.  The appellant does not have any right or left shoulder 
disorder that is related to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have an eye disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 C.F.R. §§ 101, 1101, 1110, 1111, 
1112, 1131, 1132, 1133, 1137, 1153, 5102, 5103, 5103A, and 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2004).

2.  The veteran does not have a right or left shoulder 
disorder that is the result of disease or injury incurred in 
or aggravated by active military service.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1131, 1132, 1133, 1137, 1153, 5102, 
5103, 5103A, and 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he currently suffers from 
disability due to trauma, to include blindness and shoulder 
disorders, and that each condition is causally related to an 
accident with a telephone pole that occurred during his first 
period of service.  In his VA Form 21-4138 dated in June 
2001, the appellant stated that, while he was in service in 
Korea in 1951, he was struck on the head and shoulder by a 
telephone pole that was being moved, and he was knocked 
unconscious.  He said that he was hospitalized in a field 
hospital in late 1951, and that, after he regained 
consciousness, he had blurred vision, headaches and pain in 
the shoulder.  The appellant further stated that he continued 
to have vision problems, headaches and shoulder pain after 
service and that he became blind.

In his VA Form 21-4138 dated in March 2004, the appellant 
stated that when there was a nearby explosion in Korea in 
1951, a telephone pole was dropped and struck him on the 
right shoulder knocking him unconscious.  He said that he was 
taken to a field hospital for treatment and that, 
unfortunately, it was erroneously reported in the military 
records that it was his left shoulder injured.  The appellant 
further stated that his right shoulder has continued to cause 
him pain and is damaged.

Review of the appellant's service medical records from his 
first period of service (August 1950 to August 1953) reveals 
that the appellant underwent an enlistment examination in 
August 1950; his right and left distant vision was recorded 
as 20/20 in each eye.  There was no significant abnormality 
found in either eye.  Examination of the bones, joints and 
muscles of the upper extremities resulted in a finding of no 
significant abnormality.  In June 1951, the appellant was 
afforded an eye examination.  His visual acuity was recorded 
as 20/20 in each eye.  No glasses were advised and it was 
noted that the appellant's headaches were attributed to poor 
lighting and poor reading habits.  

Heat treatment was applied to the appellant's left shoulder 
on one occasion in March 1953, on one occasion in April 1953, 
on one occasion in May 1953, and on one occasion in June 
1953.  The appellant underwent a separation medical 
examination in August 1953.  His right distant vision was 
recorded as 20/30-1 and his left distant vision was recorded 
as 20/20-1.  Near vision was J1 in each eye.  Both eyes were 
described as normal, as was the strength and range of motion 
of the upper extremities.

In February 1954, the appellant submitted a VA Form 8-526; he 
claimed service connection for a throat condition.  He had 
previously been hospitalized in a VA facility, from the end 
of January to the middle of February 1954, for treatment of a 
sore throat.  The final summary report indicates that the 
appellant reported that a falling pole had injured his left 
shoulder in 1952, with some residual stiffness.  The review 
of systems revealed no additional information of interest.  
Physical examination revealed the appellant's eyes to be 
unremarkable.  No abnormality was noted with respect to 
either shoulder.

The appellant thereafter re-entered military service in May 
1954.  In April 1956, he complained of eyestrain.  In May 
1956, the appellant underwent a separation medical 
examination; he was noted to have complained of occasional 
headaches over the prior three years, as well as eyestrain.  
His distant vision was 20/20 in each eye and his eyes 
(general) were normal.  It was noted that the appellant's 
left shoulder had been dislocated in 1951; on examination, 
the strength and range of motion of the upper extremities was 
normal.  The associated report of medical history indicates 
that the appellant complained of frequent or severe headache; 
eye trouble; and painful or "trick" shoulder or elbow.  He 
denied arthritis or rheumatism and bone, joint or other 
deformity.  The appellant stated that he had worn glasses.  A 
statement, written by the appellant in pencil, appears on the 
back of the report of medical history form.  In response to 
Question 35 about medical treatment, the appellant stated; 
"I was treated for my left shoulder in South Korea [and the] 
cause of trouble was a 25[-]foot telephone pole [that] fell 
and hit me, in 1952.  I don't remember the doctor's name."

Review of the post-service VA medical records in evidence 
reveals that the appellant was hospitalized in a VA facility 
in February 1999, for a trabeculectomy of the right eye; the 
discharge diagnosis was end stage primary open angle glaucoma 
of the right eye.  In January 2000, the appellant was noted 
to have a history of diabetes and that he was legally blind.  
There was no mention of any shoulder problem.  In March 2000, 
he was noted to be doing pushups for exercise.  A June 2000 
VIST review report indicates that the appellant had light 
perception in the right eye and no light perception in the 
left eye.  His primary diagnoses were end stage glaucoma and 
retinal detachment of the left eye.  In December 2000, the 
appellant was noted to be doing pushups every day and that he 
was scheduled for cataract surgery.  

In June 2001, the appellant was seen in the Walk-In Clinic 
with questions about possible service-connected disabilities.  
It was noted that he was blind secondary to glaucoma.  The 
appellant reported that he had sustained a head injury 50 
years ago and that his right shoulder was injured.  He said 
that he did not seek a physician's care for his shoulders 
because he was able to improve the movement of his shoulders 
on his own.  He also was concerned that the head trauma might 
be the reason for his blindness, as opposed to secondary to 
glaucoma.  Physical examination of the right shoulder 
revealed no localized tenderness.  The appellant demonstrated 
full range of motion of the right shoulder without loss of 
fluid motion.  The clinical assessment included blindness 
secondary to glaucoma and history of shoulder injury with 
minimal symptoms as the appellant demonstrated full fluid 
range of motion without pain.  A primary care clinic note 
dated in August 2001 indicates that the appellant reported 
that his vision started to get blurry after he was hit in the 
head and shoulder with a pole in service.  He said that he 
did not mention the blurry vision to anyone, that he had some 
eye examinations and was told he needed glasses, and that he 
thought this was the cause of his blindness.  He also 
reported right shoulder pain since that time.  On physical 
examination, the right shoulder demonstrated full range of 
motion.  The assessment was that, more than likely, the 
blindness was secondary to glaucoma.  The appellant's 
treating physician's assessment included shoulder pain; she 
also stated that she doubted seriously that this was related 
to 1951 because as long as she had been seeing him he had not 
ever mentioned that he had right shoulder pain.  A September 
2001 VIST note indicates that the appellant had previously 
worked as a salesman and then a distributor for a vacuum 
cleaner company.  He spent much of his time traveling 
throughout the Midwest.  He also owned a small cosmetic 
distributorship.  He was said to play golf occasionally.  An 
October 2001 VIST note indicates that the appellant stated 
that it was his right shoulder that was injured, contrary to 
his service record.  In March 2002, the appellant sought 
treatment for right shoulder pain; he said that he used to be 
able to do 50 pushups and that he could now do only fifteen.  
On physical examination, he had good range of motion of the 
right shoulder.  He could bring it up over his head and 
scratch his back.  In April 2002, the appellant underwent a 
physical therapy evaluation; he said that he currently 
exercised his right arm every day and demonstrated some 
active range of motion exercises.  He was able to do ten 
pushups.  There was tenderness to palpation of the anterior 
shoulder, but also to the lateral and upper trapezius region.  
The diagnosis was right shoulder arthritis.  

The appellant was afforded various x-rays beginning in 
November 1997; the first time his right shoulder was x-rayed 
was in August 2001, when osteophytes off the inferior glenoid 
rim and inferior aspect of the humeral head were 
demonstrated.  The impression was mild degenerative disease, 
right glenohumeral joint.  MRI testing of the right shoulder 
conducted in April 2002 revealed tears of the supraspinatus 
and infraspinatus tendons, as well as advanced glenohumeral 
degenerative joint disease and advanced acromioclavicular 
degenerative joint disease.

Review of the private post-service medical records in 
evidence reveals that the appellant underwent laser 
photocoagulation of the right eye in May 1994.  The diagnosis 
was branch retinal vein occlusion, right eye.  In March 1995, 
he underwent a vitrectomy, an epi-retinal membrane peel, an 
endo-diathermy, a pneumatic retinopexy and a scleral buckle, 
all of the right eye.  The diagnosis was traction retinal 
detachment with proliferative retinopathy of the right eye.

The appellant underwent a VA joints examination in October 
2001; the examiner reviewed the claims file prior to the 
examination and noted that the service records indicate a 
left shoulder injury.  However, the appellant stated that his 
right shoulder was the one injured and stated that he had no 
complaints in the left shoulder and arm at all.  The 
appellant complained of pain and stiffness in his right 
shoulder and arm.  The appellant demonstrated right shoulder 
forward flexion of zero to 175 degrees; abduction from zero 
to 180 degrees; internal rotation from zero to 50 degrees; 
and external rotation from zero to 40 degrees.  The examiner 
rendered diagnoses of old contusion to the right shoulder, 
according to the veteran's report, and mild degenerative 
joint disease of the right glenohumeral joint.  

The appellant subsequently underwent another VA joints 
examination in July 2004; the examiner reviewed the 
appellant's claims file and medical records.  The appellant 
reported working various jobs since his release from active 
duty, including salesman, assemblyman at an airline 
manufacturing company, carpentry work and in a dairy.  He 
reported pain on and off in the right shoulder since being 
struck with a pole in service.  He said that the left 
shoulder rarely bothered him.  The appellant said that he 
could do 50 pushups and demonstrated five.  On physical 
examination, the appellant demonstrated left shoulder forward 
flexion of 180 degrees; abduction of 180 degrees; internal 
rotation of 80 degrees; and external rotation of 90 degrees; 
he had no pain with these motions.  He had a negative Hawkins 
sign and a negative impingement sign bilaterally, as well as 
5/5 strength bilaterally.  The appellant demonstrated right 
shoulder forward flexion of 180 degrees; abduction of 180 
degrees; internal rotation of 70 degrees; and external 
rotation of 70 degrees; this motion was accomplished with 
slight pain at the endpoint.  There was mild tenderness over 
the lateral aspect of the acromion.  The right upper 
extremity was neurovascularly intact.  Radiographic 
examination revealed mild to moderate glenohumeral arthritis 
bilaterally with a possible rotator cuff tear on the right 
side.  The examiner rendered a diagnosis of bilateral 
glenohumeral arthritis and opined that this condition was 
more likely a chronic wear and tear type of picture.  The 
examiner noted a reported right shoulder injury in service 
with subsequent return to normal activities, including a 
rather vigorous exercise routine and stated that the 
appellant was not really limited currently as demonstrate by 
his pushups performed with full strength and near full range 
of motion.  The examiner also stated that, considering that 
the glenohumeral arthritis is a bilateral phenomenon, the 
shoulder injury from a pole is less convincing as an 
etiology.

The appellant underwent a VA eye examination in August 2004; 
the examiner reviewed the appellant's claims file and medical 
record and noted the presence of severe end stage glaucoma in 
each eye, as well as left eye retinal detachment.  The 
examiner noted that there were no records to indicate an in-
service ocular trauma.  The appellant said that he began 
treatment for glaucoma shortly after being struck in the head 
and right shoulder in service.  On physical examination, the 
appellant demonstrated light perception in the right eye and 
no light perception in the left eye.  The corneas 
demonstrated arcus senilis in each eye, as well as mild 
endothelial changes.  There was a mature cataract in the left 
eye.  The retinal vessels were severely attenuated.  Previous 
B-scan ultrasounds showed retinal detachment of the left eye.  
The examiner rendered a diagnosis of end stage glaucoma and 
opined that the appellant's glaucoma did not appear to be 
traumatic in nature and that it was a longstanding issue.  
The examiner rendered a diagnosis of left eye retinal 
detachment and noted that retinal detachments can occur in 
relation to trauma.  However, the examiner said that it was 
impossible to tell whether this detachment had been present 
for 50 years, although it was less likely than not.  

As previously noted, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claims of service connection.  The 
Board finds that the evidence indicates that the appellant 
received in-service treatment for eyestrain and for a left 
shoulder injury that resolved without any complications or 
residuals.  In addition, even if the service medical records 
and the statements made by the appellant during the 1950s 
were incorrect and it was the right shoulder that was 
injured, there is no evidence of record that any residuals of 
any shoulder injury existed or that any in-service problem 
was other than acute or transitory.  Likewise there is no 
evidence of any diagnosis relating to eyestrain after 
service; nor is there a diagnosis of glaucoma or detached 
retina until many years after service.  The appellant did not 
complain of, nor was he treated for, any right or left 
shoulder condition during his second period of service.  No 
shoulder abnormality was found on medical examination in 1954 
while the appellant was between periods of service.  Nor was 
any eye disorder found at that time.  The May 1956 separation 
examination does not reveal any eye or shoulder disorder to 
be present.  Moreover, there is no evidence of record that 
indicates that the appellant suffered from any eye disorder 
or any shoulder arthritis or other shoulder disorder (right 
or left) to a compensable degree within one year of his 
separation from service.  In addition, the record does not 
contain medical evidence of a nexus between any current eye 
or shoulder disorder and disease or injury during the 
appellant's active military service.  The competent medical 
opinions of record all indicate that it is less likely than 
not that the appellant's eye disorders and his shoulder 
disorders had their onset during service.  Furthermore, the 
appellant's treating VA physician has stated that the 
appellant never complained of any shoulder problem until the 
time he began to pursue service connection benefits.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated eye disorder or shoulder disorder 
cannot be said to be related to military service, the Board 
finds that the claims of entitlement to service connection 
for an eye disorder, right shoulder disorder and a left 
shoulder disorder must be denied.  The Board finds that the 
evidence of record is not in equipoise on the question of 
whether the appellant has any current eye disorder or right 
or left shoulder disorder, including arthritis, that should 
be service connected.

The Board has considered the appellant's written testimony, 
as well as the written statements of his representative, 
submitted in support of his argument that he has residuals of 
trauma, including blindness and shoulder arthritis, as a 
result of his military service.  To the extent that their 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements, and 
those of his representative, are not competent evidence of a 
diagnosis, nor do they establish a nexus between an acquired 
pathology and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence, 
and, accordingly, his claims for service connection for eye 
disability and shoulder disability must be denied.

Because the preponderance of the evidence is against each one 
of these claims, the benefit-of-the-doubt doctrine does not 
apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in August 2001, 
December 2001, February 2002 (prior to the July 2002 rating 
decision), February 2004, and June 2004, as well as the 
discussion in the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC).  These documents 
informed the appellant of what the evidence had to show to 
establish entitlement, what evidence was still needed from 
him and what VA's duty was in obtaining evidence for his 
claims.  The appellant was notified of the information 
necessary to substantiate his claims.  He was also told that 
he needed to ensure that all pertinent evidence was 
submitted.  The RO also sent the appellant a Statement of the 
Case (SOC) in August 2002, in which he was provided with the 
text of 38 C.F.R. § 3.159 and 38 U.S.C.A. § 5107.  Therefore, 
VA has no outstanding duty to inform.  (Although all notices 
required by the VCAA were not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
and VA medical records were obtained and associated with the 
claims file.  The appellant was afforded VA medical 
examinations.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

Service connection for an eye disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


